UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6008



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRIS DEWAYNE JENKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-97-162)


Submitted:   September 9, 2003        Decided:   September 25, 2003


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chris Dewayne Jenkins, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Banumathi Rangarajan, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris Dewayne Jenkins seeks to appeal the district court’s

order denying his motion for reduction of sentence under 18 U.S.C.

§ 3582 (2000).      In criminal cases, the defendant must file his

notice of appeal within ten days of the entry of judgment.          Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies).              With or without a

motion, the district court may grant an extension of time of up to

thirty days upon a showing of excusable neglect or good cause.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

     The district court entered its order denying the motion for

reduction of sentence on November 6, 2002; the ten-day appeal

period    expired   on   November   20,   2002.   See   Fed.   R.   App.   P.

4(b)(1)(A), 26.     Jenkins filed his notice of appeal after the ten-

day period expired but within the thirty-day excusable neglect

period. Because the notice of appeal was filed within the excusable

neglect period, we remanded the case to the district court for the

court to determine whether Jenkins could demonstrate excusable

neglect or good cause warranting an extension of the ten-day appeal

period.    Although the district court ordered Jenkins to provide

evidence of excusable neglect or good cause, Jenkins failed to

comply with the order.      Because the record does not show excusable


                                      2
neglect or good cause, we dismiss Jenkins’ appeal as untimely.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                         DISMISSED




                                3